Citation Nr: 0302937	
Decision Date: 02/14/03    Archive Date: 02/24/03

DOCKET NO.  99-09 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE


Entitlement to an initial evaluation for tinnitus in excess 
of 10 percent.



ATTORNEY FOR THE BOARD


M. Hannan, Counsel




INTRODUCTION

The appellant had active service in the Marine Corps from 
July 1955 to July 1959.  This matter originally came before 
the Board of Veterans' Appeals (Board) on appeal from a 
September 1998 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota that granted service connection for tinnitus and 
assigned an evaluation of 10 percent for that disability.  
The Board remanded the case to the RO in September 2000 for 
additional development.  

The Board notes that the case was transferred to the 
Nashville, Tennessee RO because the appellant had moved to 
Tennessee.  A Supplemental Statement of the Case (SSOC) 
issued in July 2001 by that RO continued the 10 percent 
evaluation for the appellant's tinnitus disability.  The 
Nashville RO subsequently certified the case to the Board. 

The Board also notes that the appellant has appealed the 
initial 10 percent rating that was assigned to his tinnitus 
disability at the time service connection was first granted.  
This effectively allows the Board to consider the entire time 
period in question, from the original grant of service 
connection to now.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Thus the issue is as set out on the title page.

Finally, the Board notes that the appellant, in a written 
statement submitted in July 2001, withdrew his appointment of 
the American Legion as his representative.  The American 
Legion had represented the appellant when the case was before 
the Board previously.  In September 2002, the RO asked the 
appellant if he wished to appoint another representative, but 
he declined and he has represented himself throughout the 
post-remand portion of the proceedings.




FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in obtaining the information and evidence necessary 
to substantiate his claim.

2.  The appellant's tinnitus is currently manifested by 
complaints of constant ringing in the ears that interferes 
with his ability to concentrate, to focus and to understand 
conversational speech.

3.  The appellant has been rated at the schedular maximum for 
his service-connected tinnitus since the date service 
connection was granted.

4.  The appellant's service connected tinnitus does not 
present such an unusual disability picture as to render 
application of the regular rating schedule provisions 
impracticable.


CONCLUSION OF LAW

The criteria, whether schedular or extraschedular, for an 
initial evaluation in excess of 10 percent for the 
appellant's service-connected tinnitus have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 (West 1991 & 
Supp. 2002); 38 C.F.R §§ 3.102, 3.159, 3.321, 3.326(a), and 
4.87a, (2002); 38 C.F.R. Part 4, Diagnostic Code 6260 (1998); 
and Diagnostic Code 6260 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board must determine whether (1) 
the weight of the evidence supports the claim or, (2) whether 
the weight of the "positive" evidence in favor of the claim 
is in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  After a thorough review of the evidence of 
record, the Board finds that the criteria for an initial 
evaluation in excess of 10 percent for tinnitus have not been 
met.

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as well as 
the entire history of the appellant's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) has held that a claimant may not 
be compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of [the veteran's] earning capacity."  Brady v. 
Brown, 4 Vet. App. 203, 206 (1993).  This would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  
The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Evidence of the present level of 
disability is found in the reports of the VA examinations 
conducted in July 1998, and June 2001; in the private doctor 
reports dated from June 2000 to August 2000; in the statement 
submitted by the appellant's ex-spouse in June 2001; and in 
the various written statements submitted by the appellant.

The Board notes that, after the September 1998 rating 
decision was issued, the regulations pertaining to rating 
diseases of the ear were revised effective June 10, 1999.  
See 64 Fed.Reg. 25202 (1999).  The appellant's service-
connected tinnitus was initially evaluated under 38 C.F.R. 
§ 4.87a, Diagnostic Code 6260 (effective prior to June 10, 
1999).  Under this code, a 10 percent rating was warranted 
for tinnitus, persistent as a symptom of head injury, 
concussion or acoustic trauma.

Under the revised Diagnostic Code 6260 (effective June 10, 
1999), a 10 percent rating is warranted for recurrent 
tinnitus.  A note that follows the code provides that a 
separate evaluation for tinnitus may be combined with an 
evaluation under diagnostic codes 6100, 6200, 6204, or other 
diagnostic code, except when tinnitus supports an evaluation 
under one of those diagnostic codes.

As the appellant's claim for a higher rating for tinnitus was 
pending when the regulations pertaining to ear diseases were 
revised, he is entitled to the version of the law most 
favorable to him, although the new criteria are only 
applicable to the period of time after their effective date.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990); VAOPGCPREC 3-
2000.

However, it is noted that since the date that service 
connection was established in April 1997, the appellant's 
tinnitus has been evaluated as 10 percent disabling under 
Diagnostic Code 6260 (1998 and 2002), which is the maximum 
rating allowable under VA's Schedule for Rating Disabilities, 
and that there is no other Diagnostic Code under which his 
disability would be more appropriately rated.

Turning to the evidence of record, the appellant underwent a 
VA audiometric examination in July 1998.  The associated 
examination report shows that the appellant complained of 
tinnitus.  He described the tinnitus as a bilateral constant 
high-pitched tone that was greater in his left ear.  He 
reported that the constant tinnitus caused him to have 
difficulty with concentration.  The examiner's diagnosis, in 
pertinent part, was bilateral tinnitus.

Private medical records, dated in June and August of 2000, 
reveal that the appellant complained of tinnitus that 
disturbed his sleep.  It was noted that he had rather 
excessive snoring and that he had been told that he quits 
breathing on occasion while sleeping.  There was no mention 
of any problems with concentration or focus.  The doctor 
rendered a diagnosis of tinnitus with occasional insomnia.  

The evidence of record includes a written statement from the 
appellant's former spouse that was submitted in June 2001.  
The former spouse stated that it was obvious that the 
appellant's condition had worsened over the previous five 
years and that the appellant had told her the tinnitus 
interfered with his ability to concentrate.  She said that 
the appellant's tinnitus problems had really interfered with 
his life and work.

The appellant underwent another VA audiometric examination in 
June 2001; the examiner reviewed the claims file.  The 
appellant reported that he had difficulty understanding 
conversational speech due to the distraction from his 
tinnitus.  He also stated that he had difficulty 
concentrating in a quiet room.  He said that he was easily 
distracted by the tinnitus and was unable to remember the 
responses of his patients during counseling sessions.  The 
examiner supported the premise that severe tinnitus could be 
distracting and bothersome enough to interfere with 
concentration and attention to tasks, as well as 
communication in a quiet environment, such that it might 
prohibit the appellant from adequately performing his job as 
a psychologist.  However, the examiner did not support the 
claim that the appellant would be completely unemployable in 
any job due to the tinnitus- noting that a job in a noisy 
environment might actually afford some relief from the 
tinnitus.

The appellant has submitted various written statements in 
which he asserted that the tinnitus prevented him from 
sleeping at night, that the tinnitus affected his ability to 
concentrate and problem-solve; that the tinnitus was a 
bothersome distraction from his work; that the tinnitus was 
at times so aggravating he could not work; that the tinnitus 
affected his ability to remember information and retrieve 
information from memory; and that the stressful effects of 
the tinnitus, including loss of sleep and irritability, had 
affected his occupational performance.  He also stated that 
it would be very difficult to find supportable employment 
outside of his profession because of his age.  He said that, 
while his tinnitus was not completely incapacitating, it was 
often distracting, aggravating and very irritating making it 
very difficult to focus on lengthy conversations where 
intense focus was required.  The appellant has stated that he 
had to give up his job as a psychologist because of the 
tinnitus.

The appellant has also argued that he should receive a 
separate 10 percent rating for the tinnitus in each ear.  The 
appellant asserts that he has constant and persistent ringing 
in both ears and that, he is therefore entitled to an 
additional 10 percent for his bilateral tinnitus under 
Diagnostic Code 6260.  The Board finds no merit in this 
argument.  While the rating schedule does provide for rating 
each ear for otitis media, otitis externa, and ear neoplasms, 
it specifically does not address the "bilateral" condition in 
Diagnostic Code 6260 for tinnitus.  Otitis media, otitis 
externa, and ear neoplasms are all conditions that may affect 
only one or both ears and may have separate complications 
when bilateral.  

Tinnitus, on the other hand, has been defined by the Court as 
a ringing, buzzing noise in the ears.  See YT v Brown, 9 Vet. 
App. 195, 196 (1996); Kelly v. Brown, 7 Vet. App. 471 (1995) 
(citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1725 (27th ed. 
1988)).  Thus, the Board finds that either tinnitus is 
present or it isn't and a single evaluation is appropriate 
whether the tinnitus is perceived as being bilateral or 
unilateral.  The Board also notes that 38 C.F.R. § 3.383 does 
not address tinnitus and that it is therefore not applicable 
to the appellant's claim for an increased rating for that 
disability.  The Board further notes that the Secretary of 
Veterans Affairs has recently issued a notice of proposed 
rulemaking to clarify that there is no medical or legal basis 
for the assignment of a 10 percent rating for each ear where 
service connection has been granted for tinnitus, whether the 
disability is perceived in one ear, in both ears, or in an 
indeterminate site in the head.  See 67 Fed. Reg. 59,033 
(Sept. 19, 2002).

Thus, the Board concludes that Diagnostic Code 6260 provides 
for a maximum 10 percent rating for recurrent tinnitus, 
whether perceived as unilateral or bilateral.  See 38 C.F.R. 
§ 4.87, Diagnostic Code 6260; Cromley v. Brown, 7 Vet. App. 
376, at 378 (1995) (10% is the highest level possible under 
the regulations for tinnitus).  See also Smith v. Brown, 7 
Vet. App. 255, at 259 (1994) (there is no statutory, 
regulatory, or case authority which requires the Board to 
make a determination of 10 percent for tinnitus for each ear 
for a total of 20 percent.)

On a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  If a veteran is at the maximum 
evaluation and no other criteria are applicable, there is no 
case in controversy.  In order for a claim to proceed, there 
must be a benefit.  In this case, the maximum rating allowed 
for tinnitus under the applicable rating code is 10 percent.  
38 C.F.R. § 4.87, Diagnostic Code 6260.  As such, a higher 
schedular rating cannot be granted.

Current VA regulations provide that if the schedular rating 
criteria are inadequate, an extraschedular evaluation may be 
assigned commensurate with the impairment of average earning 
capacity if there is an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

As previously noted, the rating criteria for tinnitus provide 
for a maximum 10 percent rating for recurrent tinnitus.  
38 C.F.R. § 4.87, Diagnostic Code 6260.  The appellant's 
tinnitus is manifested by complaints of constant tinnitus in 
each ear, and the current 10 percent maximum schedular rating 
is meant to compensate him for the related industrial 
impairment.

The Board notes that there is nothing in the record to 
suggest the existence of such an unusual disability picture 
so as to render application of the regular provisions 
impractical.  It has not been contended or otherwise 
indicated that the service-connected tinnitus has resulted in 
any hospitalization or other extensive treatment regimen.  
There is no medical evidence of record documenting a 
diagnosis of vertigo or dizziness, nor is there any evidence 
of record indicating that that the appellant has even claimed 
vertigo or dizziness.  

It is undisputed that the appellant's reported symptoms 
associated with the tinnitus could have an adverse effect on 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  
Indeed, the schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.  

Significantly, the tinnitus has not required any post-service 
period of hospitalization and has not, in and of itself, been 
objectively shown to have markedly interfered with 
employment.  There is no credible, competent evidence 
indicating a greater degree of functional loss attributable 
to the tinnitus than that commensurate with the currently 
assigned rating.  The evidence does not indicate that the 
tinnitus interferes markedly with employment in a way not 
contemplated by the schedular rating.  Therefore, the regular 
schedular standards, with the 10 percent evaluation currently 
assigned, adequately compensate the appellant for any adverse 
industrial impact caused by his tinnitus.  Accordingly, the 
Board finds that the regular schedular standards applied in 
the current case adequately describe and provide for the 
appellant's disability level for the tinnitus, and that the 
grant of an extraschedular evaluation for that disability is 
not warranted.

Because this is an appeal from the initial rating for the 
tinnitus, the Board has considered whether a "staged" rating 
is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In this instance, the record does not show varying 
levels of disability for the tinnitus and, therefore, does 
not support the assignment of a staged rating for that 
disability.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
initial increased rating claim for tinnitus denied here.  
Since the preponderance of the evidence is the claim, the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b).  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).

II.  Veterans Claims Assistance Act of 2000.

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, this law is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
September 1998 rating decision; the March 1999 Statement of 
the Case (SOC); the SSOCs issued in July 2001 and September 
2002; and the September 2000 Board remand.  He was informed 
by the July 2001 SSOC of the provisions of the VCAA.  The SOC 
issued in March 1999 had informed the appellant that the 
results of the VA audiometric examination and the other 
evidence of record did not show that his tinnitus was severe 
enough to warrant an extraschedular evaluation in excess of 
the currently assigned schedular maximum of 10 percent.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, the appellant was afforded 
VA audiometric examinations.  In addition, the appellant was 
informed about the provisions of the VCAA in the July 2001 
SSOC.  In a letter sent by the Fargo RO in September 2000, 
the appellant was asked to identify all relevant records that 
supported his contention that he could not work full-time 
because of the tinnitus.  The appellant responded in July 
2001; he said that his sick records would only show that he 
was absent- not the reason he was absent.  The appellant also 
stated that his work records were confidential.  In a 
subsequent statement submitted in September 2002, the 
appellant stated that the RO's request for employment-related 
records was unreasonable and that he did not have any 
pertinent records.  He said that he was unable to provide 
identifying information for any employer.  In November 2002, 
the appellant stated that he had no further evidence to 
submit.  Therefore, there is no indication that additional 
relevant records exist that could be obtained by either the 
appellant or VA.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the increased rating claim at 
issue in the instant case have been properly developed.  
Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice and assistance provisions of the new legislation 
the Board finds no prejudice to the appellant by proceeding 
with appellate review.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  VA informed the appellant of the evidence 
VA needed to support his claim; of the evidence VA already 
had; and of what evidence he was to furnish.  It would not 
breach his rights under VCAA and/or the implementing 
regulations for the Board to proceed to review the appeal.  
Furthermore, the appellant has not asserted that the case 
requires further development or action under VCAA or the 
implementing regulations.




ORDER

An initial evaluation in excess of 10 percent for tinnitus is 
denied.



		
	C. W. Symanski 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

